Citation Nr: 1433784	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  12-04 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from January 1983 to February 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska that denied the Veteran's claim of entitlement to service connection for a lumbar back strain.

In July 2012, a Travel Board hearing was held at the RO before the undersigned.  A transcript from that hearing is included in the claims file.  

In addition to the paper claims files, there is an electronic file associated with the Veteran's claim.  The electronic file does currently contain evidence pertinent to the Veteran's claim, namely VA treatment records dated from 2010 to 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO has associated VA treatment records for the Veteran with the claims file.  However, review of the records now in the claims file reveals that these records are incomplete.  In particular, a December 2011 note indicates that the Veteran was seen at a private facility for back pain after a slip and fall and that the associated records received from that outside source were scanned and stored in "Vista Imaging" but these records have not been included in the evidence of record.  On remand, all outstanding VA treatment records should be associated with the claims file.  

A July 2011 letter from a private physician contains an opinion that the symptoms associated with the appellant's current disc protrusion at L5-S1 were the same in character and location as in the initial 1984 injury described by the appellant.  The physician stated that he had taken a history from the appellant and performed a physical examination.  However, the associated records were not included in the evidence of record.  In addition, the evidence of record includes a computer disc containing radiographic images of the appellant's spine apparently taken in April 2011, but the associated reports for those images are also not of record.  Finally, the private doctor did not provide a rationale for his opinion regarding the appellant's back pathology.

In Savage v. Shinseki, 24 Vet. App. 124 (2011), the United States Court of Appeals for Veterans Claims (Court) held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; in particular, the private physician needs to clarify whether or not he reviewed the appellant's service medical treatment records.  In addition, the physician needs to explain how he determined that the protruding disc was related to some incident in 1984 versus the development of the disc protrusion at some other time in the intervening 25-plus years.  On remand, this private physician should be contacted and requested to provide clarification as to these questions.  In addition, the medical records from this physician should be obtained and added to the appellant's file, to include the reports from the April 2011 imaging.

The RO afforded the appellant a medical examination in May 2010.  Therefore, the examiner did not have the opportunity to review the July 2011 private physician letter or the April 2011 imaging results or the December 2011 private treatment records contained in "Vista Imaging."  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  On remand, an amendment to the May 2010 VA medical opinion that reflects review of said material should be obtained.

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Obtain all outstanding VA treatment records, to include "Vista Imaging" records, and associate them with the evidence of record. 

3.  Contact the appellant and obtain the names and addresses of all private medical care providers who have treated him for any spine condition since 2010.  After securing the necessary release(s), obtain all outstanding records.  In particular, obtain records from Dr. Kropp, the April 2011 imaging interpretation reports and the records from the emergency room where the appellant was treated in December 2011.

4.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given the opportunity to secure the records.

5.  Contact Dr. Kropp and ask him the following questions:

(a) whether or not he reviewed the appellant's service medical treatment records, particularly those dated between 1984 and 1986; and 

(b) whether it is it at least as likely as not (i.e., a 50 percent probability or better) that any currently diagnosed thoracolumbar spine disorder is due to the Veteran's active duty service.

The physician must provide a complete rationale for the opinions expressed.  

4.  Return the Veteran's claims file to the VA examiner who conducted the May 2010 VA examination or if she is unavailable, schedule the Veteran for a new VA orthopedic examination.  Following a review of the Veteran's claims file, to specifically include review of the July 2011 private medical opinion and any supplemental opinion, and if necessary, after conducting a physical examination and performing any necessary tests, the examiner must offer an opinion as to whether it is it at least as likely as not (i.e., a 50 percent probability or better) that any currently diagnosed thoracolumbar spine disorder is due to the Veteran's active duty service.  The physician must provide a complete rationale for the opinions expressed.  

5.  Ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  Specific attention must be directed to the medical report.  If the report does not include adequate responses to the specific opinions requested, the report must be returned to the provider for corrective action.  See 38 C.F.R. § 4.2.

6.  Thereafter, review the record, including any newly acquired evidence, and re-adjudicate the claim on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories of service connection.

7.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

142091611.472 (Hannan) REMAND S/C lumbar spine. INTRODUCTION The Veteran appellant had active service in the United States Army from January 1983 to February 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska that denied the Veteran's claim of entitlement to service connection for a lumbar back strain.

In July 2012, a Travel Board hearing was held at the RO before the undersigned.  A transcript from that hearing is included in the claims file.  

In addition to the paper claims files, there is an electronic file associated with the Veteran's claim.  The electronic file does currently contain evidence pertinent to the Veteran's claim, namely VA treatment records dated from 2010 to 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO has associated VA treatment records for the Veteran with the claims file.  However, review of the records now in the claims file reveals that these records are incomplete.  In particular, a December 2011 note indicates that the Veteran was seen at a private facility for back pain after a slip and fall and that the associated records received from that outside source were scanned and stored in "Vista Imaging" but these records have not been included in the evidence of record.  On remand, all outstanding VA treatment records should be associated with the claims file.  

A July 2011 letter from a private physician contains an opinion that the symptoms associated with the appellant's current disc protrusion at L5-S1 were the same in character and location as in the initial 1984 injury described by the appellant.  The physician stated that he had taken a history from the appellant and performed a physical examination.  However, the associated records were not included in the evidence of record.  In addition, the evidence of record includes a computer disc containing radiographic images of the appellant's spine apparently taken in April 2011, but the associated reports for those images are also not of record.  Finally, the private doctor did not provide a rationale for his opinion regarding the appellant's back pathology.

In Savage v. Shinseki, 24 Vet. App. 124 (2011), the United States Court of Appeals for Veterans Claims (Court) held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; in particular, the private physician needs to clarify whether or not he reviewed the appellant's service medical treatment records.  In addition, the physician needs to explain how he determined that the protruding disc was related to some incident in 1984 versus the development of the disc protrusion at some other time in the intervening 25-plus years.  On remand, this private physician should be contacted and requested to provide clarification as to these questions.  In addition, the medical records from this physician should be obtained and added to the appellant's file, to include the reports from the April 2011 imaging.

The RO afforded the appellant a medical examination in May 2010.  Therefore, the examiner did not have the opportunity to review the July 2011 private physician letter or the April 2011 imaging results or the December 2011 private treatment records contained in "Vista Imaging."  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  On remand, an amendment to the May 2010 VA medical opinion that reflects review of said material should be obtained.

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Obtain all outstanding VA treatment records, to include "Vista Imaging" records, and associate them with the evidence of record. 

3.  Contact the appellant and obtain the names and addresses of all private medical care providers who have treated him for any spine condition since 2010.  After securing the necessary release(s), obtain all outstanding records.  In particular, obtain records from Dr. Kropp, the April 2011 imaging interpretation reports and the records from the emergency room where the appellant was treated in December 2011.

4.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given the opportunity to secure the records.

5.  Contact Dr. Kropp and ask him the following questions:

(a) whether or not he reviewed the appellant's service medical treatment records, particularly those dated between 1984 and 1986; and 

(b) whether it is it at least as likely as not (i.e., a 50 percent probability or better) that any currently diagnosed thoracolumbar spine disorder is due to the Veteran's active duty service.

The physician must provide a complete rationale for the opinions expressed.  

4.  Return the Veteran's claims file to the VA examiner who conducted the May 2010 VA examination or if she is unavailable, schedule the Veteran for a new VA orthopedic examination.  Following a review of the Veteran's claims file, to specifically include review of the July 2011 private medical opinion and any supplemental opinion, and if necessary, after conducting a physical examination and performing any necessary tests, the examiner must offer an opinion as to whether it is it at least as likely as not (i.e., a 50 percent probability or better) that any currently diagnosed thoracolumbar spine disorder is due to the Veteran's active duty service.  The physician must provide a complete rationale for the opinions expressed.  

5.  Ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  Specific attention must be directed to the medical report.  If the report does not include adequate responses to the specific opinions requested, the report must be returned to the provider for corrective action.  See 38 C.F.R. § 4.2.

6.  Thereafter, review the record, including any newly acquired evidence, and re-adjudicate the claim on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories of service connection.

7.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



